    Case 1:18-cv-09035-JPO-GWG Document 201 Filed 05/12/21 Page 1 of 9




NEIL H. ABRAMSON
ADAM M. LUPION
RACHEL S. PHILION
RACHEL S. FISCHER
PROSKAUER ROSE LLP
Eleven Times Square
New York, New York 10036
(212) 969-3000

Attorneys for Defendants
THE OFFICE OF THE COMMISSIONER
OF BASEBALL and MAJOR LEAGUE
BASEBALL BLUE, INC.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGEL HERNANDEZ,

                    Plaintiff,

             v.
                                               No. 18 Civ. 9035 (JPO) (GWG)
THE OFFICE OF THE COMMISSIONER OF
BASEBALL and MAJOR LEAGUE BASEBALL
BLUE, INC.

                  Defendants.




 DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO ALTER, AMEND OR
       VACATE THE COURT’S MARCH 31, 2021 OPINION AND ORDER
     Case 1:18-cv-09035-JPO-GWG Document 201 Filed 05/12/21 Page 2 of 9




                                PRELIMINARY STATEMENT

       On behalf of Defendants the Office of the Commissioner of Baseball and Major League

Baseball Blue, Inc. (collectively, “MLB” or “Defendants”), we respectfully submit this

memorandum of law in opposition to Plaintiff Angel Hernandez’s Motion to Alter, Amend or

Vacate the Court’s March 31, 2021 Opinion and Order granting summary judgment in favor of

MLB. Hernandez’s motion should be denied in its entirety because he does not even attempt to

satisfy the purposefully high and exacting standard that would justify the extraordinary relief he

seeks. Courts in this Circuit have made clear that Rule 59(e) applications should almost always

be denied, and that a movant cannot succeed by merely repeating old arguments in the hopes of

achieving a different result. Yet, that is precisely what Plaintiff has done here. In particular,

every single case cited in Hernandez’s motion was discussed in the Opinion and Order. His

arguments are merely in haec verba repetitions of those that the Court already considered and

rejected based on the overwhelming weight of authority that it correctly applied in granting

summary judgment in favor of MLB.

       Because there is no legal principle that the Court overlooked, no change in the

intervening law, no new evidence, and no other basis for the Court to reconsider its decision,

Hernandez’s motion should be denied.

                                           ARGUMENT

    PLAINTIFF’S MOTION SHOULD BE DENIED BECAUSE HE HAS FAILED TO
                   SATISFY THE RULE 59(e) STANDARD

           A. Plaintiff’s Heavy Burden For Rule 59(e) Relief.

       Rule 59(e) is an “extraordinary remed[y] to be employed sparingly in the interests of

finality and conservation of scarce judicial resources.” Fireman’s Fund Ins. Co. v. Great Am.

Ins. Co., 10 F. Supp. 3d 460, 475 (S.D.N.Y. 2014) (Oetken, J.) (quoting Goonan v. Fed. Rsrv.
      Case 1:18-cv-09035-JPO-GWG Document 201 Filed 05/12/21 Page 3 of 9




Bank of N.Y., No. 12-CV-3859 (JPO), 2013 WL 1386933, at *1 (S.D.N.Y. Apr. 5, 2013)

(Oetken, J.)). As a result, “the standard for granting [a Rule 59 motion for reconsideration] is

strict, and . . . will generally be denied.” Analytical Survs, Inc. v. Tonga Partners, L.P., 684 F.3d

36, 52 (2d Cir. 2012) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995))

(alteration in original). See also Blanding v. Yelich, No 17-CV-1762 (JPO), 2019 U.S. Dist.

LEXIS 1128, at *2 (S.D.N.Y. Jan. 3, 2019) (Oetken, J.) (Rule 59(e) motions will “generally be

denied.”) (internal citations omitted).1

         A party moving “to alter [or amend a] judgment” pursuant to Rule 59(e) must establish:

(1) an intervening change in controlling law; (2) new evidence; or (3) the need to correct a clear

error or prevent manifest injustice. Fireman’s Fund Ins. Co., 10 F. Supp. 3d at 475. Rule 59(e)

is not a vehicle to reargue the law or the record. Boayke-Yiadom v. Laria, No. 09-CV-622

(DRH) (ARL), 2013 WL 3094943, at *2 (E.D.N.Y. June 18, 2013); see also Analytical Survs.,

684 F.3d at 52; Langsam v. Vallarta Gardens, No. 08-CV-2222 (LAP), 2009 WL 2252612, at *2

(S.D.N.Y. July 28, 2009).2 Rather, the movant must “point to controlling decisions or data that

the court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Fireman’s Fund Ins. Co., 10 F. Supp. 3d at 475 (quoting

Goonan, 2013 WL 1386933, at *1); see also Blanding, 2019 U.S. Dist. LEXIS 1128, at *3.




1
  “‘The standards for relief’ under Rule 59(e) are ‘identical’ to those for motions for reconsideration under Local
Civil Rule 6.3. Levitant v. Workers Comp. Bd. of State of N.Y., No. 16-CV-6990 (ER), 2019 WL 5853438, at *1
(S.D.N.Y. Nov. 8, 2019).
2
 “Furthermore, whether to grant or deny a motion brought under Rule 59(e) is within ‘the sound discretion of the
district court.’” Levitant, 2019 WL 5853438, at *2, citing In re Gildan Activewear, Inc., Sec. Litig., No. 08-CV-
5048 (HB), 2009 4544287, at *2 (S.D.N.Y. Dec. 4, 2009).


                                                          2
     Case 1:18-cv-09035-JPO-GWG Document 201 Filed 05/12/21 Page 4 of 9




           B. Plaintiff Has Not Met The Standard For Rule 59 Relief.

       Plaintiff falls woefully short of Rule 59(e)’s purposefully high standard, as he has not

identified a single case, much less binding precedent, that this Court overlooked—he merely

disagrees with the Court’s interpretation of certain cases in its Opinion and Order. Plaintiff’s

motion is precisely the same as the Rule 59 and reconsideration motions repeatedly rejected by

this Court. See, e.g., U.S. v. Sierra-Naranjo, No. 78-CR-046 (JPO), 2019 WL 1785417, at *2

(S.D.N.Y. Apr. 24, 2019) (Oetken, J.) (denying Rule 59(e) motion where the movant disagreed

with the court’s legal conclusion, but failed to demonstrate that the court overlooked any

controlling decisions in reaching that conclusion); Gomez v. City of N.Y., No. 15-CV-7524

(JPO), 2017 WL 6542495, at *2 (S.D.N.Y. Dec. 21, 2017) (Oetken, J.) (denying reconsideration

where the movant “merely repeat[ed] the arguments he previously made in opposing the

[underlying motion]” because “the Court will not rehash arguments already considered and

rejected” when it did not overlook a controlling issue of law); Laurent v. Pricewaterhouse

Coopers LLP, No. 06-CV-2280 (JPO), 2018 WL 502239, at *1-2 (S.D.N.Y. Jan. 19, 2018)

(Oetken, J.) (holding that reconsideration was not warranted where the plaintiff contended that

the court’s decision was inconsistent with a Second Circuit mandate, but the court already

considered and rejected that argument).

       There is nothing in Plaintiff’s motion that warrants reconsideration. In arguing that his

disparate impact claim should have survived summary judgment, Plaintiff does not cite any legal

authority this Court overlooked. Instead, he repeats the oft-rejected argument that, for purposes

of his disparate impact claim, he is relieved from showing a disparity in promotion rates because

of the “inexorable zero”—the exact same argument the Court already considered and rejected.

The Court properly rejected his argument, finding that the “inexorable zero” is “less compelling



                                                 3
     Case 1:18-cv-09035-JPO-GWG Document 201 Filed 05/12/21 Page 5 of 9




in the present context, where both the pool of umpires and the number of available promotions

are small.” (Dkt. No. 197 at 22-23). In reaching that conclusion, the Court relied on (i)

Defendants’ expert evidence, namely that the “inexorable zero” is “statistically meaningless” in

this case; and (ii) the fact Hernandez failed to offer any contrary evidence. (Id. at 21). While

Plaintiff disagrees with the Court’s conclusion, he does not cite a single case where a disparate

impact claim survived summary judgment in these circumstances. In fact, the case law reaches

the exact opposite conclusion—the “inexorable zero” is relevant only if a sample size is

sufficiently large. See Id. at 22-23. Plaintiff argues that “courts in the Second Circuit and

elsewhere across the country have repeatedly looked beyond traditional statistical analyses to the

inexorable zero and other evidence to determine whether a disparate impact claim is viable,” yet

he does not cite a single case where this actually occurred. (Dkt. 200 at 8.)

       Plaintiff also contends that it was “clear error” for the Court to cite to Woodson v. Pfizer,

Inc., 34 F. App’x 490 (7th Cir. 2002), for the proposition that there must be a “‘statistically large

enough workforce’ for the inexorable zero to be relevant,” and argues that Woodson is

inconsistent with the Second Circuit’s decision in Waisome v. Port Auth. of N.Y. & N.J., 948

F.2d 1370 (2d Cir. 1991). The Court specifically cited Waisome in its decision, and clearly

recognized that the two cases are not inconsistent. (Dkt. 197 at 22.) In Woodson, the court noted

that when there is a small number of employees in the workforce at issue, statistical evidence is

of no value in proving an employment discrimination claim. Woodson, 34 F. App’x at 493. And

in Waisome, the court held that it was appropriate for the plaintiff to supplement statistics drawn

from small sample sizes with related statistics from larger samples. Id. at 1379-80. See also

Martinez v. Conn. Dep’t of Corr., 125 F. Supp. 3d 397, 409, 412 (D. Conn. 2015) (dismissing

disparate impact claims based on plaintiff’s argument that “no minority ha[d] ever been



                                                  4
     Case 1:18-cv-09035-JPO-GWG Document 201 Filed 05/12/21 Page 6 of 9




promoted” when plaintiff failed to demonstrate any statistical analysis showing a disparate

impact, and rejecting plaintiff’s attempt to bolster his statistical sample with “anecdotal reports

of past intentional discrimination” as inconsistent with Waisome).

       Nothing in Waisome or any other case supports Plaintiff’s contention that he can establish

a prima facie case of disparate impact discrimination without any statistical analysis of

promotion rates whatsoever and instead rely exclusively on an “inexorable zero” theory. In fact,

in Waisome the plaintiff’s disparate impact claim was not based on the “inexorable zero”—it was

based on an alleged disparity in the rates at which black and white police offers passed a written

examination. Waisome, 948 F.2d at 1378-79.

       Plaintiff’s remaining arguments also fall well short of Rule 59(e)’s strict requirements.

Plaintiff contends that MLB did not establish a business necessity for its promotion decisions,

that he established an alternative practice that would eliminate the alleged disparity in promotion

rates, and that the Court assumed the role of factfinder. Plaintiff does not even attempt to

identify any clear error of law with respect to the Court’s determinations. He cites no legal

authority that the Court overlooked or even misapplied, and instead echoes the exact same

arguments he made in opposing summary judgment.

       In his opposition to Defendants’ summary judgment motion, Plaintiff argued that the

Court should reject MLB’s business necessity rationale for its promotion decisions because

“MLB [did] not cite to any evidence in the record” (Dkt. No. 187 at 48)—the exact same

argument he makes here. See Dkt. No. 200 at 14 (“MLB does not cite to any evidence”). That

assertion is demonstrably false, as MLB clearly cited to record evidence to support its rationale.

(Dkt. No. 173 at 7-8, 47; Dt. No. 196 at 24.) Although Plaintiff suggests that the Court should

have engaged in a more “detailed consideration” of Defendants’ explanations as to business



                                                  5
     Case 1:18-cv-09035-JPO-GWG Document 201 Filed 05/12/21 Page 7 of 9




necessity (Dkt. No. 200 at 14), such an analysis was not pertinent to the Court’s decision because

the burden never shifted to Defendants. The Court concluded with respect to Plaintiff’s prima

facie case that “Hernandez has not established a genuine dispute of material fact on his disparate

impact claim.” (Dkt. No. 197 at 23.) Plaintiff’s related claim that the Court erred in rejecting his

alternative practice fails for the same reason—i.e., he never got past the prima facie stage of his

disparate impact claim. In any event, he proffers the same argument here as he did in opposing

summary judgment, and the Court appropriately concluded based on the record before it that his

proposed alternatives would not eliminate the subjectivity in the promotion process that was the

subject of his criticism. (Dkt. No. 197 at 23.)

       Plaintiff makes the additional baseless argument that the Court assumed the role of

factfinder, but that contention is totally divorced from the plain language of the Court’s summary

judgment order. The Court applied the correct legal standard applicable to summary judgment

motions. (Dkt. No. 197 at 7-10)—even recognizing the need for caution when granting summary

judgment in favor of an employer, as the Second Circuit has expressed. (Id. at 10, 18). Notably,

Plaintiff does not suggest otherwise. The Court properly held that Hernandez’s claims failed as a

matter of law, and no reasonable trier of fact could find otherwise.

       Plaintiff’s argument is simply that the Court reached the wrong conclusion based on the

record before it. That is not a basis for reconsideration under Rule 59. See Yelle v. Mount St.

Mary Coll., No. 18-CV-10927 (PMH), 2021 WL 311213, at *5 (S.D.N.Y. Jan. 29, 2021)

(denying Rule 59(e) motion in employment discrimination case where plaintiff sought “only to

resurrect arguments previously advanced and rejected”); Ifedigbo v. Buffalo Pub. Schs., No. 13-

CV-637S, 2018 WL 2901331, at *1-2 (W.D.N.Y. June 11, 2018) (denying Rule 59(e) motion in

employment discrimination case and noting that plaintiff “is obviously dissatisfied with this



                                                  6
     Case 1:18-cv-09035-JPO-GWG Document 201 Filed 05/12/21 Page 8 of 9




Court’s decision, but use of a motion to reconsider as a vehicle to reargue a case is improper”);

Croons v. N.Y. Off. of Mental Health, 304 F.R.D. 98, 102-03 (N.D.N.Y. 2015) (denying

plaintiff’s Rule 59(e) motion based on contention that the court improperly weighed evidence

and made credibility determinations because the court did not do so and specifically noted that

plaintiff’s discrimination claims would have failed despite any skepticism about the sufficiency

of certain evidence); Morris v. State of N.Y., No. 91-CV-634, 1995 WL 155953, at *4-5

(N.D.N.Y. Apr. 5, 1995) (denying Rule 59(e) motion in employment discrimination case and

noting that the court “painstakingly reviewed all of the information presented to it” and that

“although each side may have put a different ‘spin’ on the facts, the underlying facts themselves

were undisputed.”)

                                         CONCLUSION

       For the foregoing reasons, Hernandez’s Motion to Alter, Amend or Vacate the Court’s

March 31, 2021 Opinion and Order should be denied.



Dated: New York, New York
       May 12, 2021
                                                             PROSKAUER ROSE LLP

                                              By:            /s/ Neil H. Abramson
                                                             Neil H. Abramson, Esq.
                                                             Adam M. Lupion, Esq.
                                                             Rachel S. Philion, Esq.
                                                             Rachel S. Fischer, Esq.

                                                             Eleven Times Square
                                                             New York, New York 10036-8299
                                                             Phone: 212.969.3000
                                                             Fax: 212.969.2900
                                                             nabramson@proskauer.com
                                                             alupion@proskauer.com
                                                             rphilion@proskauer.com
                                                             rfischer@proskauer.com


                                                 7
Case 1:18-cv-09035-JPO-GWG Document 201 Filed 05/12/21 Page 9 of 9




                                         Attorneys for Defendants
                                         THE OFFICE OF THE
                                         COMMISSIONER
                                         OF BASEBALL AND MAJOR
                                         LEAGUE BASEBALL BLUE, INC.




                                8
